



COURT OF APPEAL FOR ONTARIO

CITATION: Gyorffy v. Drury, 2015 ONCA 31

DATE: 20150122

DOCKET: C58228

Laskin, Rouleau and Epstein JJ.A.

BETWEEN

Bella Gyorffy

Plaintiff (Respondent)

and

Marion Drury

Defendant (Appellant)

Alan L. Rachlin, for the appellant

Timothy H. Leigh-Bell, for the respondent

Brian M. Cameron and Michelle Han, for the intervener
    Ontario Trial Lawyers Association

Heard: June 4, 2014

On appeal from the order of the Divisional Court (Justices
    Alison Harvison Young and R. Dan Cornell, Justice P. Theodore Matlow
    dissenting), dated July 2, 2013, with reasons reported at 2013 ONSC 1929, 116
    O.R. (3d) 387, setting aside the judgment of Justice Gordon D. Lemon of the
    Superior Court of Justice, dated June 8, 2010.

Laskin J.A.:

A.

Introduction

[1]

Under Ontarios
Insurance Act
,
[1]
persons injured in a car accident can sue for damages for non-pecuniary loss
    only if they meet an impairment threshold: they must have sustained a permanent
    serious impairment of an important physical, mental or psychological function,
    or a permanent serious disfigurement. Beginning in October 2003, injured
    persons have also had to meet evidentiary requirements prescribed by
    regulation. They must lead evidence of their impairment from a qualified
    physician and, in addition to that evidence, they must adduce evidence that
    corroborates the change in the function that is alleged to be a permanent
    serious impairment of an important physical, mental or psychological function.
[2]

[2]

This appeal raises a single question: can the injured person  the
    plaintiff  provide the corroborating evidence? The trial judge said no but
    the majority of the Divisional Court said yes. For the reasons that follow, I
    agree with the majority of the Divisional Court and would therefore dismiss the
    appeal of the defendant, Marion Drury.

B.

Background

(i)

The
    Accident

[3]

The plaintiff, Bella Gyorffy, was injured in a car accident in November
    2003. He sustained a severe whiplash injury, which caused continuous and
    permanent back pain, acute and chronic pain in his right shoulder, continuous
    headaches and decreased range of motion in his spine.

(ii)

The Trial

[4]

Gyorffy sued Drury, the at-fault driver, and his action was tried before
    a jury in February and March 2010. The jury awarded Gyorffy $39,000 in damages
    for non-pecuniary loss. While the jury was deliberating, however, the defence
    brought a threshold motion before the trial judge.

[5]

The trial judge ruled that Gyorffys injuries had satisfied the
    impairment threshold: he had sustained a permanent serious impairment of an
    important physical, mental or psychological function. He had also met all the
    evidentiary requirements, except one: he had not provided evidence
    corroborating his change in function. Three physicians testified and Gyorffy
    testified,
[3]
but Gyorffy did not call any other evidence. Although the trial judge accepted
    Gyorffys evidence about his pre- and post-accident condition, he ruled that a
    plaintiff could not provide the corroborating evidence the regulation required.
    He therefore granted the defences threshold motion and dismissed the action.

(iii)

The Divisional Court

[6]

The majority of the Divisional Court allowed Gyorffys appeal. Writing
    for the majority, Harvison Young J. held that the regulation does not preclude
    the plaintiff from providing corroborative evidence. The majority restored the
    jurys award of $39,000 less the statutory deductible of $30,000,
[4]
and thus awarded Gyorffy $9,000 for damages for non-pecuniary loss.

[7]

Matlow J. dissented. He held that as a matter of logic, [the
    plaintiffs] evidence was not capable of corroborating his own evidence.

C.

Analysis

(i)

Section
    267.5(5) of the
Insurance Act

[8]

This subsection sets out the impairment threshold a person injured in a
    car accident must meet to receive damages for non-pecuniary loss.

(5) Despite any other Act and subject to subsections
    (6) and (6.1), the owner of an automobile, the occupants of an automobile and
    any person present at the incident are not liable in an action in Ontario for
    damages for non-pecuniary loss, including damages for non-pecuniary loss under
    clause 61 (2) (e) of the
Family Law Act
, from bodily injury or death
    arising directly or indirectly from the use or operation of the automobile,
    unless as a result of the use or operation of the automobile the injured person
    has died or has sustained,

(a) permanent serious disfigurement; or

(b) permanent serious impairment of an important
    physical, mental or psychological function.

Gyorffys claim was made under s. (5)(b).

(ii)

Ontario Regulation 461/96 (
Court Proceedings for Automobile Accidents
    that Occur on or After November 1, 1996
)

[9]

The two sections of the regulation relevant to this appeal are ss. 4.2
    and 4.3. Both apply to accidents occurring on or after October 1, 2003. They
    therefore apply to the accident in which Gyorffy was injured, as it occurred in
    November 2003. The full text of both sections is reproduced at Appendix A.

(a)

Section 4.2

[10]

Section
    4.2 of the regulation sets out a multi-part definition of permanent serious
    impairment of an important physical, mental or psychological function. Here, I
    discuss only those parts the trial judge relied on in finding that Gyorffys injuries
    had met the impairment threshold as defined in the regulation.

[11]

Section
    4.2(1) provides that a person suffers from a permanent serious impairment of an
    important physical, mental or psychological function if three criteria are met.
    The criteria relate to the seriousness of the impairment, the importance of the
    function impaired, and the permanence of the impairment. The first two criteria
    can each be met in different ways.

[12]

To
    meet the first criterion, under s. 4.2(1)1(iii), [t]he impairment must  substantially
    interfere with most of the usual activities of daily living, considering the
    persons age.

[13]

Before
    the accident, Gyorffy was employed by Scotia Tire as a heavy truck mechanic and
    alignment technician. After the accident, he was off work for seven weeks. He
    returned to work with modified duties. Eventually, he resumed his old job, but he
    required help lifting heavy objects. To relieve pain, he spends most of his
    time on weekends lying down and resting.

[14]

Gyorffys
    family doctor and a doctor specializing in physical medicine both testified for
    the plaintiff. Their evidence supported Gyorffys testimony about his
    impairment. In their opinion, Gyorffy should not continue with his previous
    employment because it requires lifting heavy objects and making repetitive
    movements. To control his pain, he needs heavy doses of drugs. They recommended
    more sedentary work.

[15]

The
    trial judge assessed Gyorffys evidence. He found him to be a credible witness.
    And he concluded, at para. 40 of his reasons, that Gyorffys impairment
    substantially interferes with most of his usual activities of daily living:

I am satisfied that Mr. Gyorffys requirement to maintain high
    levels of pain killing medication (referred to by the defendants medical expert
    as powerful morphine based medications) to slug through his day and then
    spend significant periods of the weekend resting up for the next work week,
    substantially interferes with most of the usual activities of his daily living
    according to section 4.2(1)1.

[16]

For
    the second criterion, under s. 4.2(1)2(iv) of the regulation, [f]or the
    function that is impaired to be an important function of the impaired person,
    the function must  be important to the usual activities of daily living,
    considering the persons age.

[17]

The
    trial judge found this criterion was met. At para. 46 of his reasons, he wrote:

Mr. Gyorffy meets criteria 4.2(1)2(iv) since his back and neck
    are important to the usual activities of his daily living. Without the medications
    referred to above, his back and neck pain does not allow him to carry on with
    those usual activities.

[18]

For
    the third criterion, under s. 4.2(1)3 of the regulation, for the impairment to
    be permanent, it must:

i. have been continuous since the incident and must,
    based on medical evidence and subject to the person reasonably participating in
    the recommended treatment of the impairment, be expected not to substantially
    improve,

ii. continue to meet the criteria in paragraph 1, and

iii. be of a nature that is expected to continue
    without substantial improvement when sustained by persons in similar
    circumstances.

[19]

The
    trial judge found, at paras. 52 to 53 of his reasons, that the permanent
    criterion was met:

Both the plaintiff and defence medical evidence confirm that
    the injury is permanent. Mr. Gyorffy explained that after getting through his
    work day, he could not tolerate physiotherapy. I accept this evidence and
    cannot find that his failure to attend was unreasonable.

The evidence of Doctors Garner, Easterbrook and McBroom was
    that physiotherapy would not assist him at the present time; that his condition
    was continuous and was not likely to substantially improve. Accordingly, Mr.
    Gyorffy has met these criteria.

(b)

Section 4.3

[20]

Section
    4.3 of the regulation sets out the evidence a plaintiff must adduce to prove a
    permanent serious impairment of an important physical, mental or psychological
    function. This appeal turns on the interpretation of s. 4.3(5). The entire
    section states:

4.3  (1)  A person shall, in
    addition to any other evidence, adduce the evidence set out in this section to
    support the persons claim that he or she has sustained permanent serious
    impairment of an important physical, mental or psychological function for the
    purposes of section 267.5 of the Act.

(2)  The person shall adduce evidence of
    one or more physicians, in accordance with this section, that explains,

(a) the nature of the impairment;

(b) the permanence of the impairment;

(c) the specific function that is impaired; and

(d) the importance of the specific function to the
    person.

(3)  The evidence of the physician,

(a) shall be adduced by a physician who is trained
    for and experienced in the assessment or treatment of the type of impairment
    that is alleged; and

(b) shall be based on medical evidence, in
    accordance with generally accepted guidelines or standards of the practice of
    medicine.

(4)  The evidence of the physician shall
    include a conclusion that the impairment is directly or indirectly sustained as
    the result of the use or operation of an automobile.

(5)  In addition to the evidence of the
    physician, the person shall adduce evidence that corroborates the change in the
    function that is alleged to be a permanent serious impairment of an important
    physical, mental or psychological function.

(6)  This section applies with respect to
    any incident that occurs on or after October 1, 2003.

[21]

Gyorffy
    led the evidence of Dr. Garner, a specialist in physical medicine and
    particularly in chronic pain. The defence accepted, and the trial judge found,
    that Dr. Garner met the criteria in s. 4.3(3)(a) of the regulation. The trial
    judge also found that his evidence satisfied the requirements of ss. 4.3(2),
    (3)(b) and (4) of the regulation.

[22]

The
    narrow issue for the trial judge was whether Gyorffy had adduced evidence that
    corroborated his change in function.

(iii)

The interpretation of s. 4.3(5) of the regulation

[23]

For
    convenience, I reproduce ss. 4.3(4) and (5).

(4)  The evidence of the physician shall
    include a conclusion that the impairment is directly or indirectly sustained as
    the result of the use or operation of an automobile.

(5)  In addition to the evidence of the
    physician, the person shall adduce evidence that corroborates the change in the
    function that is alleged to be a permanent serious impairment of an important
    physical, mental or psychological function.

[24]

None
    of Gyorffys wife, daughter or coworkers testified. The trial judge accepted
    that there were valid explanations for why they did not testify and did not
    draw an adverse inference from their failure to do so. The absence of their
    testimony, however, meant the trial judge had no evidence about Gyorffys
    condition other than Gyorffys own evidence and that of his expert physician. And
    although he accepted Gyorffys evidence about his condition, the trial judge
    held that Gyorffy had not met the onerous requirement of s. 4.3(5) because [t]here
    is nothing that corroborates his [Gyorffys] evidence. The trial judge
    recognized, at para. 68 of his reasons, that the result he reached might seem
    absurd:

Some might suggest that this leads to an absurd result. Here we
    have a plaintiff with a credible claim, but no family or friends to support the
    change in function. As a result, he cannot satisfy the evidentiary burden under
    section 4.3(5). On the other hand, one must consider that the entire aim of
    section [267.5] is to create a threshold between meritorious claims that can
    proceed and meritorious claims that cannot.

Nonetheless, he dismissed Gyorffys action.

[25]

The
    majority of the Divisional Court took a different view. They noted  correctly
     that under s. 4.3(5) of the regulation, what requires corroboration is the
    evidence of the physician, not, as the trial judge appeared to hold, the
    evidence of the plaintiff. They also noted that the wording of s. 4.3(5) did
    not expressly preclude a plaintiff from giving corroborating evidence.
    Corroborating evidence is simply evidence that is separate from but strengthens
    or confirms what other evidence shows. The regulation requires the evidence of
    a physician plus the evidence of one other witness. A plaintiff could be that
    other witness.

[26]

Finally,
    the majority of the Divisional Court held that the trial judges interpretation
    of s. 4.3(5) of the regulation was contrary to the values and principles of
    equality set out in s. 15 of the
Canadian Charter of Rights and Freedoms
.

[27]

The
    majority of the Divisional Court concluded that in the light of his other
    findings, had the trial judge interpreted s. 4.3(5) correctly, he would have
    found Gyorffy had met the evidentiary requirements of s. 4.3 of the regulation as
    well as the impairment criteria in s. 4.2. The majority, therefore, awarded
    Gyorffy damages of $9,000 for non-pecuniary loss.

[28]

The
    appellant, Drury, submits that the Divisional Courts interpretation of s.
    4.3(5) of the regulation renders the corroboration requirement irrelevant.
    Corroborating evidence must be evidence from a source independent of the
    witness whose evidence requires corroboration. As the physicians evidence is
    invariably based on facts the plaintiff relates to the physician, the
    corroboration required by s. 4.3(5) cannot also come from the plaintiff.

[29]

I
    do not agree with Drurys submission. To put my opinion in context, I make
    three preliminary points, on which both sides agree. First, the standard of
    review of the Divisional Courts interpretation of s. 4.3(5) is correctness. The
    majority is either right or wrong; it is owed no deference.

[30]

Second,
    the guiding principle of statutory interpretation applies, with appropriate
    modification, to the interpretation of a regulation. Thus, the wording of s.
    4.3(5) must be read in its entire context, and in its grammatical and ordinary
    sense, harmoniously with the scheme and object of the regulation and its
    enabling statute (the
Insurance Act
), and with the intention of the
    Lieutenant Governor-in-Council. See
Allstate Insurance Co. of Canada v.
    Motor Vehicle Accident Claims Fund
, 2007 ONCA 61, 84 O.R. (3d) 401, at
    para. 36.

[31]

Third,
    the purpose or object of the statutory impairment threshold is to limit the
    right of persons injured in a car accident to maintain a tort action and, by
    doing so, to control the cost of car insurance. In exchange for limits on their
    right to sue, injured persons receive enhanced accident benefits regardless of
    fault. See
Meyer v. Bright
(1993)
,
    15 O.R. (3d) 129 (C.A.). And while the regulation did not change the statutory
    standard of s. 267.5(5) of the
Insurance Act
, it firmed up that
    standard by introducing specific definitions concerning the degree of
    impairment and by outlining the evidence required to prove the impairment.

[32]

I
    turn now to why I reject Drurys submission and instead agree with the
    interpretation of s. 4.3(5) by the majority of the Divisional Court. I reject Drurys
    submission for three related reasons.

[33]

First,
    corroborative evidence  who and what has to be corroborated?
Corroborative evidence is evidence from a source extraneous to the witness
    whose evidence is to be corroborated, that is relevant to a material fact in
    issue  it thus strengthens or confirms the evidence of that witness on a
    material fact. See
Pepe v. State Farm Mutual Automobile Insurance Co.
,
    2011 ONCA 341, 105 O.R. (3d) 794, at para. 15.

[34]

Under
    s. 4.3(5) of the regulation, the witness whose evidence is to be corroborated
    is the physician, not the plaintiff. That is evident from the opening words of
    s. 4.3(5): In addition to the evidence of the physician.

[35]

And
    the material fact to be corroborated is the injured persons change in
    function. Thus, implicitly, if not explicitly, the physicians conclusion under
    s. 4.3(4) that the impairment is sustained as the result of the use or
    operation of an automobile is a conclusion about the injured persons change
    in function from before to after the accident.

[36]

Second,
    the words of the regulation
. The words of s. 4.3(5) do not expressly
    preclude the plaintiff or the injured person from being the corroborating
    witness. Section 4.3 requires the evidence of at least one physician and some
    other evidence of change in function. The physicians evidence alone is not
    enough and the other evidence alone is not enough.

[37]

That
    other evidence may come from the plaintiff, a family member, an employer or
    coworker, another lay person, or even, I suppose, from surveillance or medical
    records. Section 4.3(5) does not exclude anyone or anything. Indeed,
    undoubtedly there are cases where a plaintiff cannot provide corroborating
    evidence  for example, if the plaintiff is a minor or was severely brain
    damaged in the accident.

[38]

The
    decision in
Pepe
provides a useful contrast. That case concerns unidentified
    driver coverage under the Family Protection Endorsement OPCF 44R. That coverage
    was available only if the evidence of the eligible claimant was corroborated
    by other material evidence. The OPCF 44R endorsement, however, specifically
    provided that the other material evidence meant either physical evidence or
    independent witness evidence, other than evidence of a spouse or a dependent
    relative. In other words, the endorsement excluded some categories of
    witnesses from providing the corroboration required to access the coverage.

[39]

Sections
    4.2 and 4.3 of the regulation set out a detailed scheme for meeting the
    impairment threshold under the
Insurance Act
. Yet, nowhere in that
    detailed scheme does the regulation limit the sources of proof by excluding
    categories of witnesses. For the defence to succeed in this appeal, we would
    have to read excluding words into s. 4.3(5) to parallel the unidentified driver
    endorsement in
Pepe
. Certainly, the Lieutenant Governor-in-Council
    could have precluded a plaintiff or anyone else from providing the necessary
    corroborating evidence. But it chose not to do so.

[40]

Third,
    the physicians knowledge of the plaintiffs change in function
. Drury
    contends that the physicians opinion typically relies on hearsay evidence from
    the plaintiff about the plaintiffs pre- and post-accident condition. Thus, if
    plaintiffs are allowed to be corroborating witnesses under s. 4.3(5), they
    would be corroborating themselves; their evidence would not be from an extraneous
    source or independent.

[41]

I
    do not accept this contention. In many cases, the physician will have direct
    knowledge of the plaintiffs change in function and will not have to rely on
    the plaintiffs account. For example, the physician may be the plaintiffs
    family doctor and, because of their ongoing relationship, have knowledge of the
    plaintiffs condition both before and after the accident. Even in cases where
    the physician does not know the plaintiff before the accident, the physicians
    opinion may not be based solely or even primarily on what the plaintiff tells
    the physician. The change in function may be obvious from the nature of the
    injury, or the physician may be able to discern the change in function from an
    MRI, rehabilitation records or a physical examination.

[42]

In
    other cases  for example, some cases of chronic pain  the physician will have
    little or no independent knowledge of the plaintiffs change in function, and
    will be relying largely or entirely on the plaintiffs account. Nonetheless, the
    trial judge will be able to assess the plaintiffs evidence and determine
    whether it corroborates that of the physician. But the focus in s. 4.3(5) is on
    whether the evidence is truly corroborative, not on a particular category of
    corroborating witness.

[43]

For
    these reasons, I conclude that the majority of the Divisional Court correctly
    interpreted s. 4.3(5) of the regulation. The majority of the Divisional Court
    also relied on s. 15 of the
Charter
, as did the intervener, the
    Ontario Trial Lawyers Association. In my view, it is unnecessary to consider s.
    15 in interpreting s. 4.3(5).

D.

conclusion

[44]

I
    agree with the majority of the Divisional Court that under s. 4.3(5) of the
    regulation, the plaintiff, Gyorffy, was entitled to corroborate his physicians
    evidence about his change in function. I would therefore dismiss the appeal. If
    the parties cannot agree on the costs of the appeal, they may make brief
    submissions in writing.

Released: January 22, 2015 (J.L.)

John Laskin J.A.

I agree. Paul Rouleau J.A.

I agree. Gloria Epstein J.A.





Appendix A: Sections 4.2 and 4.3 of Ontario Regulation
    461/96

Definition
    of Permanent Serious Impairment of an Important Physical, Mental or
    Psychological Function

SECTION 4.2

4.2 (1) A person suffers from permanent
    serious impairment of an important physical, mental or psychological function
    if all of the following criteria are met:


1. The impairment must,


i. substantially interfere with the person's
    ability to continue his or her regular or usual employment, despite reasonable
    efforts to accommodate the person's impairment and the person's reasonable
    efforts to use the accommodation to allow the person to continue employment,


ii. substantially interfere with the person's
    ability to continue training for a career in a field in which the person was
    being trained before the incident, despite reasonable efforts to accommodate
    the person's impairment and the person's reasonable efforts to use the
    accommodation to allow the person to continue his or her career training, or


iii. substantially interfere with most of the usual
    activities of daily living, considering the person's age.


2. For the function that is impaired to be an
    important function of the impaired person, the function must,


i. be necessary to perform the activities that
    are essential tasks of the person's regular or usual employment, taking into
    account reasonable efforts to accommodate the person's impairment and the
    person's reasonable efforts to use the accommodation to allow the person to
    continue employment,


ii. be necessary to perform the activities that
    are essential tasks of the person's training for a career in a field in which
    the person was being trained before the incident, taking into account
    reasonable efforts to accommodate the person's impairment and the person's
    reasonable efforts to use the accommodation to allow the person to continue his
    or her career training,


iii. be necessary for the person to provide for
    his or her own care or well-being, or


iv. be important to the usual activities of
    daily living, considering the person's age.


3. For the impairment to be permanent, the
    impairment must,


i. have been continuous since the incident and
    must, based on medical evidence and subject to the person reasonably
    participating in the recommended treatment of the impairment, be expected not
    to substantially improve,


ii. continue to meet the criteria in paragraph
    1, and


iii. be of a nature that is expected to continue
    without substantial improvement when sustained by persons in similar
    circumstances.

(2) This section applies with respect to
    any incident that occurs on or after October 1, 2003.

Evidence
    Adduced to Prove Permanent Serious Impairment of an Important Physical, Mental
    or Psychological Function

SECTION 4.3

4.3 (1) A
    person shall, in addition to any other evidence, adduce the evidence set out in
    this section to support the person's claim that he or she has sustained
    permanent serious impairment of an important physical, mental or psychological
    function for the purposes of section 267.5 of the Act.

(2) The person shall adduce evidence of
    one or more physicians, in accordance with this section, that explains,


(a) the nature of the impairment;


(b) the permanence of the impairment;


(c) the specific function that is impaired; and


(d) the importance of the specific function to
    the person.

(3) The evidence of the physician,


(a) shall be adduced by a physician who is
    trained for and experienced in the assessment or treatment of the type of
    impairment that is alleged; and


(b) shall be based on medical evidence, in
    accordance with generally accepted guidelines or standards of the practice of
    medicine.

(4) The
    evidence of the physician shall include a conclusion that the impairment is
    directly or indirectly sustained as the result of the use or operation of an
    automobile.

(5) In addition
    to the evidence of the physician, the person shall adduce evidence that
    corroborates the change in the function that is alleged to be a permanent
    serious impairment of an important physical, mental or psychological function.

(6) This section applies with respect to
    any incident that occurs on or after October 1, 2003.





[1]
R.S.O. 1990, c. I.8.



[2]

Court Proceedings for Automobile Accidents that Occur on or After November
    1, 1996
, O. Reg. 461/96, s. 4.3(5).



[3]
Two of the physicians testified for the plaintiff, Gyorffy. The other physician
    testified for the defence.



[4]

Insurance Act
,

supra
note 1, s. 267.5(7)3; and O. Reg.
    461/96,
supra
note 2, s. 5.1(1).


